

117 HR 365 IH: Marijuana 1-to-3 Act of 2021
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 365IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Mr. Steube introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the rescheduling of marijuana into schedule III of the Controlled Substances Act.1.Short titleThis Act may be cited as the Marijuana 1-to-3 Act of 2021.2.Rescheduling of marijuanaNotwithstanding section 201 and subsections (a) and (b) of section 202 of the Controlled Substances Act (21 U.S.C. 811, 812) respecting the scheduling of controlled substances, the Attorney General of the United States shall, by order not later than 60 days after the date of enactment of this section, transfer marijuana (for purposes of this Act given the same meaning given the term marihuana in section 102 of such Act) from schedule I of such Act to schedule III of such Act.